      Case 2:20-cv-00385-JAM-DB Document 32 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANGELO M. LOVE,                                     No. 2:20-cv-0385 JAM DB P
12                        Plaintiff,
13            v.                                          ORDER
14    SUSAN PERRY, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se. Plaintiff has filed a motion to compel

18   witness attendance at trial and a pretrial statement. (ECF No. 31.) Those motions are premature.

19   Plaintiff is advised that, pursuant to this court’s Discovery and Scheduling Order, a pretrial

20   statement is only filed if this case proceeds to trial and this court has ordered the parties to file

21   pretrial statements. (See ECF No. 30 at 1.) In addition, the Discovery and Scheduling Order

22   specifies that motions for the attendance of witnesses should be filed with the pretrial statement.

23   (Id. at 2-3.)

24           This case is not proceeding to trial at this time. Rather, this case is currently in the

25   discovery phase. Dispositive motions are not due until June 11, 2021. (See ECF No. 30 at 6.) If

26   this case is not resolved by a dispositive motion, then a trial date may be set.

27   ////

28   ////
                                                          1
      Case 2:20-cv-00385-JAM-DB Document 32 Filed 01/21/21 Page 2 of 2


 1            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to compel witness

 2   attendance (ECF No. 31) is denied without prejudice to its renewal at a later time. In addition,

 3   plaintiff’s pretrial statement filed January 15, 2021 will be disregarded.

 4   Dated: January 21, 2021
 5

 6

 7

 8

 9

10

11

12
     DLB:9
     DB/prisoner-civil rights/love0385.pts premature
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
